DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 11,153,656. Although the claims at issue are not identical, they are not patentably distinct from each other.
Outstanding application 17/504,162 Claim 1
U.S. Patent No. 11,153,656 Claim 1
A method of providing dually altered media to a remote computer via a network, the method comprising:
A method of providing dually manipulated media to a remote computer via a network, the method comprising:
providing a software modulus to a secure environment of the remote computer within a provider- controlled environment;
providing a media player within a secure execution environment to the remote computer;
receiving a first request from the remote computer for the media;
receiving, via the network, a first request from the remote computer for the media;
streaming a portion of the media from a data server to the remote computer;
streaming, via the network, a portion of the media from at least one of a plurality of distributed data servers to the remote computer;
enabling a first manipulation control of the software modulus within the secure environment under the control of the data server, the first manipulation control configured to manipulate the media within the secure environment;
enabling, by the at least one of a plurality of distributed data servers via the network, a first manipulation control of the media player within the secure execution environment under the control of the at least one of a plurality of distributed data servers, the first manipulation control configured to manipulate the media within the secure execution environment;
enabling a second manipulation control of the software modulus;
enabling a second manipulation control of the media player;
receiving a second request from the second manipulation control to manipulate the media wherein the second request includes an audio track for attachment to the media; and
receiving, by the at least one of a plurality of distributed data servers via the network, a second request from the second manipulation control to manipulate the media wherein the second request includes an audio track for attachment to the media; and
streaming altered media to the software modulus in response to the second request from the second manipulation control, wherein the altered media is streamed to the software modulus from outside the secure environment and the altered media includes the audio track and an image file.
streaming, from the at least one of a plurality of distributed data servers via the network, manipulated media to the media player in response to the second request from the second manipulation control, wherein the manipulated media is streamed to the media player from outside the secure execution environment and the manipulated media includes the audio track and an image file.


Claims 2-13 of the outstanding application are directly analogous to respective claims 2-13 of U.S. Patent No. 11,153,656.

Outstanding application 17/504,162 Claim 14
U.S. Patent No. 11,153,656 Claim 1
A method of providing dually altered media to a remote computer via a network, the method comprising:
A method of providing dually manipulated media to a remote computer via a network, the method comprising:
providing a software modulus to a secure environment of the remote computer within a provider- controlled environment;
providing a media player within a secure execution environment to the remote computer;
receiving a first request from the remote computer for the media;
receiving, via the network, a first request from the remote computer for the media;
streaming a portion of the media from a data server to the remote computer;
streaming, via the network, a portion of the media from at least one of a plurality of distributed data servers to the remote computer;
enabling a first manipulation control of the software modulus within the secure environment under the control of the data server, the first manipulation control configured to manipulate the media within the secure environment;
enabling, by the at least one of a plurality of distributed data servers via the network, a first manipulation control of the media player within the secure execution environment under the control of the at least one of a plurality of distributed data servers, the first manipulation control configured to manipulate the media within the secure execution environment;
enabling a second manipulation control of the software modulus;
enabling a second manipulation control of the media player;
receiving a second request from the second manipulation control to manipulate the media;
receiving, by the at least one of a plurality of distributed data servers via the network, a second request from the second manipulation control to manipulate the media;
streaming altered media to the software modulus in response to the second request from the second manipulation control, wherein the altered media is streamed to the software modulus from outside the secure environment; and
streaming, from the at least one of a plurality of distributed data servers via the network, manipulated media to the media player in response to the second request from the second manipulation control, wherein the manipulated media is streamed to the media player from outside the secure execution environment; and
assigning a first manipulation right and a second manipulation right to the media, the first manipulation right associated with the first manipulation control and the second manipulation right associated with the second manipulation control, wherein the step of assigning occurs before the step of receiving, via the network, the first request from the remote computer for the media.
assigning a first manipulation right and a second manipulation right to the media, the first manipulation right associated with the first manipulation control and the second manipulation right associated with the second manipulation control, wherein the step of assigning occurs before the step of receiving, via the network, the first request from the remote computer for the media


Claims 15-17 of the outstanding application are directly analogous to respective claims 15-17 of U.S. Patent No. 11,153,656.
Regarding claim 18, wherein the software modulus is a media player, see claim 14 line 3 of U.S. Patent No. 11,153,656.
Regarding claim 19, wherein the data server includes a plurality of distributed computers, see claim 14 lines 7-9 of U.S. Patent No. 11,153,656.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 14-16, 18, and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ginter et al. (2005/0177716, provided by applicant) [Ginter].
Regarding claim 14, Ginter discloses a method of providing dually altered media to a remote computer via a network, the method comprising:
providing a software modulus to a secure environment of the remote computer within a provider-controlled environment (paragraph 0477); 
receiving a first request from the remote computer for the media (paragraphs 0381, 0385, and 0426); 
streaming a portion of the media from a data server to the remote computer (paragraph 0137); 
enabling a first manipulation control of the software modulus within the secure environment under the control of the data server, the first manipulation control configured to manipulate the media within the secure environment (such as editing content, paragraph 2270); 
enabling a second manipulation control of the software modulus (fast forward/rewind, paragraph 0470);
receiving a second request from the second manipulation control to manipulate the media (fast forward/rewind, paragraph 0470); 
streaming altered media to the software modulus in response to the second request from the second manipulation control, wherein the altered media is streamed to the software modulus from outside the secure environment (paragraph 0137); and 
assigning a first manipulation right and a second manipulation right to the media, the first manipulation right associated with the first manipulation control and the second manipulation right associated with the second manipulation control, wherein the step of assigning occurs before the step of receiving, via the network, the first request from the remote computer for the media (paragraph 0140).

Regarding claim 15, Ginter discloses the method of claim 14 wherein the step of assigning the first manipulation right and the second manipulation right to the media includes editing or creating metadata of the media (paragraph 0140).

Regarding claim 16, Ginter discloses the method of claim 14 further comprising the step of forwarding, via the network, the stream of altered media to a second computer that is distinct and separate from the remote computer, wherein the second computer lacks an enabled manipulation control associated with the first manipulation right (if unauthorized, paragraph 0111).

Regarding claim 18, Ginter discloses the method of claim 14 wherein the software modulus is a media player (paragraph 0477).

Regarding claim 19, Ginter disclose the method of claim 14 wherein the data server includes a plurality of distributed computers (paragraph 0005).

Allowable Subject Matter
Claims 1-13 are allowed. Claim 17 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Said claims are directed towards a method of providing media with the unique feature of enabling manipulation controls which append a requested audio file and an image to altered media content. As disclose in parent application 16/737,592, this feature appears novel in view of the prior art. Each feature of the claimed invention is taught separately, but the examiner has found no teaching or suggestion in the prior art at the time of invention apart from applicant’s own disclosure of solving a problem found in the field of sharing medical information (see applicant’s originally filed specification paragraphs 0006 and 0044). 
Urdang et al. (8,266,659 col. 4 lines 21-42) teaches a trick play enabled network PVR.
Cho et al. (2008/0037951 fig. 2) teaches enabling trick play via adjusted streaming rates.
Shaffer et al. (8,429,211 col. 4 lines 37-51) teaches requesting specific audio files.
Cromwell et al. (7,376,710 col. 8 lines 15-30) teaches appending specific audio files to audio/visual content.
Khanal (9,356,824 col 14 lines 1-43) teaches mapping characteristics of content based on user rights.
However, no prior art found appears to motivate one of ordinary skill in the art at the time of invention to combine said elements in the manner claimed by applicant (specifically, no motivation to include a specific request for an audio file with a manipulation request as claimed).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOMINIC D SALTARELLI whose telephone number is (571)272-7302. The examiner can normally be reached 9:00 am - 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Flynn can be reached on (571) 272-1915. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DOMINIC D SALTARELLI/               Primary Examiner, Art Unit 2421